Title: To James Madison from Oliver Pollock, 22 October 1801
From: Pollock, Oliver
To: Madison, James


Dr SirPennsylvania, West Hanover Octobr. 22d. 1801.
Since I had the pleasure of seeing You I have been employ’d in arrainging my Affairs and striving to collect my Family in a Situation to answer present circumstances, and untill some favourable moment may arrive in which my Application for an Appointment may be granted. I fear that in consequence of my last Letter which I had the honor of writing to the President it may be conceiv’d that I discover haste, and perhaps too much anxiety, as if fearful I should not be remember’d among the list of his Friends. My dear Sir, if such constructions should be made, permit [me] to assure you they are by no means real, for in excuse I could give you many reasons why my anxiety is kept so much alive arising principly from my actual necessity of present assistance. I am sure I need not remind you how much valuable Property has been taken away from me, which from little reflection will crowd your mind with a thousand reasons for the natural and anxious wish for a Parent to be in a situation in which he can relieve the necessities of a helpless Family, brought up in affluence, but now, looking forward to an uncertain fate—here Sir is center’d all my wishes, all my hopes—’tis their benefit more than my own that I am striving for—and as my good Friend, you will be so good as to represent those things should my circumstance have induced a thought in the mind of the President reflecting the least want of consideration on my part relative to what I have heretofore written. You may rem[em]ber Sir, that my first Application was made for some situation in Philadelphia—since that time I have receiv’d certain interesting information from the Missisippi, on which River I have Lands that are becoming valuable—am anxious to remove there with my Family where alone I can hope to be able to do any thing perminant for them—in consequence of this I had the honor to write the President and to sollicit of him the Consulship at New Orleans, in which situation I could render myself useful to the United States and at the same time attend to the Cares of my Family and the improvement of my Property.
From a view of these circumstances you will instantly conceive the many reasons I have to be warm in my wishes for a Situation so altogether suitable not only as to my own affairs; but as far as former Integrity, Capacity and Conduct induce belief, in being useful to the Government I would represent. Delicacy prevents my saying any thing against the Character of the Gentleman nominated to that office; but suffer me to ask whether from that Gentlemans late connection in the Mercantile line with the Spanish Government He may not be supposs’d to be so much biass’d in favour of it, as not to be thought the Person in whom that confidence can be confided in, which is necessary for the trust reposed in him, particularly at certain periods of difficulty when unexpected changes occur in that Country, and when almost every thing is only to be expected from firm faith and long experience in the Diplomatic Line.
I expect to have the pleasure of seeing you early in the next Session of Congress, at which time I shall be happy in a Personal interview. I beg your indulgence for troubling you with so long a Letter, and conclude with assuring you of my highest Respect, and remain, Your most Obt. Humbl. Servt.
Olr. Pollock
 

   RC (DLC). Postmarked “Carlisle Nov. ⟨2?⟩.”


   Pollock to Jefferson, 4 Apr. 1801 (DNA: RG 59, LAR, 1801–9).


   Pollock to Jefferson, 20 Sept. 1801 (ibid.).


   Daniel Clark, the newly appointed consul at New Orleans, was the nephew and namesake of Pollock’s attorney in the 1780s (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 3:99 n. 1, 256–57 n. 6).


   Oliver Pollock (1737–1823), trader and merchant, had served during the Revolution as purchasing agent for George Rogers Clark’s troops in Kentucky and the Northwest Territory on behalf of both the Continental Congress and the state of Virginia. Some of his financial claims against them remained unsettled as late as 1811. He was at this time in straitened circumstances, having lost his Cumberland County, Pennsylvania, estate to settle a debt he incurred by serving as bond for an acquaintance (James A. James, Oliver Pollock: The Life and Times of an Unknown Patriot [New York, 1937], p. 343; Pollock to Jefferson, 20 Sept. 1801 [DNA: RG 59, LAR, 1801–9]).

